FILED
                            NOT FOR PUBLICATION                                 MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10292

               Plaintiff - Appellee,             D.C. No. 2:15-cr-00122-JJT

 v.
                                                 MEMORANDUM*
GUADALUPE ANTONIO CASTILLO-
ALVARADO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      John J. Tuchi, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Guadalupe Antonio Castillo-Alvarado appeals from the district court’s

judgment and challenges the sentence of 13 months and one day imposed

following his guilty-plea conviction for possession with intent to distribute


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marijuana and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D)

and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Castillo-Alvarado’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Castillo-Alvarado the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

       Castillo-Alvarado waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                          2                                    15-10292